DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a sensor system adapted to be mounted on a vehicle, comprising: a first sensor configured to sense information of an outside of the vehicle; a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor; and a first adjuster configured to adjust posture of the first sensor, wherein adjustment of the posture of the first sensor by the first adjuster is performed on the basis of the information that has been sensed by the second sensor.
Regarding claims 2, 5, 9, and 12, claims 2, 5, 9, and 12 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 3, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation wherein a sensor system adapted to be mounted on a vehicle, comprising: a first sensor configured to sense information of an outside of the vehicle; a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor; and a first adjuster configured to adjust a sensing reference position of the first sensor, wherein adjustment of the sensing reference 
Regarding claims 4, 6, 10, and 13, claims 4, 6, 10, and 13 are allowable for the reasons given in claim 3 because of their dependency status from claim 3.

Regarding independent claim 7, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation wherein a sensor system adapted to be mounted on a vehicle, comprising: a first sensor configured to sense information of an outside of the vehicle; a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor; and a corrector configured to correct the information sensed by the first sensor on the basis of the information that has been sensed by the second sensor.
Regarding claims 8, 11, and 14, claims 8, 11, and 14 are allowable for the reasons given in claim 7 because of their dependency status from claim 7.



Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879